PUTNAM, Circuit Judge.
This is 'a question of classification under the tariff act of 1897. It depends on the application of paragraph 411 (Act July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 190 [U. S. Comp. St. 1901, p. 1673]), as follows; “Bristles, sorted, bunched of prepared, seven and one-half cents per pound,” and of paragraph 509 (sectipn 2, Free List, 30 Stat. 196 [U. S. Comp. St. 1901, p. 1682]), as follows: “Bristles, crude, not sorted, bunched, or prepared.” Paragraph 509 is in the free list.
There is no proof of any special commercial use of the word “bunched” in this connection; neither is there any previous legislation- which enables the court to find anything in the statutes to justify giving any peculiar force to it. Therefore, under the circumstances, the court is left to the ordinary signification of the word. The:je is only one importation in question. As to that importation, the Board of General Appraisers and the Circuit Court, on an inspection of samples, agreed that the bristles in controversy are within paragraph 411.' Whether they are bunched is, under the *969circumstances, a pure question of fact, depending, like ordinary-questions, whether articles are bunched or not, largely, if not entirely, on personal inspection.
It has been held by us, especially in The Columbian, 100 Fed. 991, 995, 996, 41 C. C. A. 150, that the rule of the effect to be given to the concurrent decisions of two tribunals applies to instances where' a decision of a master or commissioner has been affirmed by the court appointing the master or commissioner. This is also the rule of the Supreme Court, decided so often that we need not trouble to refer to any of its decisions beyond those cited in The Columbian. Here we have the concurrent decisions of the Circuit Court and the Board of General Appraisers, which, as the case depends so largely on mere inspection, come peculiarly within the principle of the rule stated on a question of fact like that involved here. The reasons for the conclusion that this importation was bunched are clearly set out in the opinion of the learned judge of the Circuit Court; and, after a reading of that opinion, it is entirely apparent that we cannot satisfactorily determine that the conclusion we are now asked to reverse was not. correct.
The judgment of the Circuit Court is affirmed.